Citation Nr: 0616756	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a skull defect, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that continued the veteran's 
evaluation for his service connected skull defect at a 50 
percent evaluation.  The veteran continues to disagree with 
the level of disability assigned.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in February 2006.


FINDINGS OF FACT

The veteran's service connected skull defect measures 
approximately 2 cm by 4 cm, without brain herniation.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent, for 
the veteran's service connected skull defect, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5296 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002 and 
August 2005.  The originating agency specifically asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA and private outpatient treatment records, 
and report of VA examination.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial this increased rating claim, 
no additional disability rating will be assigned, so there 
can be no possibility of any prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA and private treatment records and report of 
a VA examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Historically, the Board notes that service connection for a 
skull defect was granted in February 1947 at a 50 percent 
evaluation.  Service medical records at that time showed that 
the veteran incurred a skull injury in service from his head 
hitting a propeller.  The veteran at that time was noted to 
have a closed skull defect of 4 cm by 2 cm.  The veteran has 
periodically appealed his rating since that time, and 
currently has a 50 percent rating for his skull defect, and a 
30 percent rating for traumatic encephalopathy, manifested by 
anxiety, depression, a history of grand mal seizures, and 
dementia.  The veteran has also been in receipt of individual 
unemployability benefits for these disabilities since 
February 1974.  The veteran has testified that he feels his 
skull defect has increased in severity; specifically, he has 
indicated that he feels he has a brain herniation, such that 
a higher rating would be warranted.

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran's skull defect is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5296.  Under the criteria set forth in Diagnostic Code 5296, 
loss of part of the skull, both inner and outer tables, 
without brain hernia is evaluated as 50 percent disabling 
when involving an area larger than the size of a 50-cent 
piece or 1.140 inches squared (7.355 centimeters squared).  
Loss of part of the skull, both inner and outer tables, with 
brain hernia, is evaluated as 80 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5296 (2005).  A note 
following that code indicates that intracranial complications 
should be rated separately.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 50 percent 
disabled for his skull defect.  In this regard, the Board 
notes that the evidence of record has consistently shown that 
the size of the veteran's skull defect is 2 cm by 4 cm.  No 
higher rating is available under this code unless the veteran 
has a brain hernia.  While the veteran reports that he feels 
he has had a brain hernia since his injury in 1947, no 
evidence of a brain hernia was noted during a November 2002 
VA examination, and the report of a September 2003 VA 
Computed Tomography (CT) of the brain indicated that the 
veteran had no brain herniation.  Also noted is a January 
2001 private CT of the veteran's brain, which did not report 
any brain herniation, and a September 2001 private CT of the 
veteran's brain, which did not note any brain herniation, and 
which specifically indicated that no hemorrhages or abnormal 
extraaxial fluid collections were seen.  Therefore, with no 
evidence having been presented to indicate that the veteran 
currently has any brain hernia, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran is currently properly rated as 50 percent disabled 
for his skull defect.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for a skull defect, 
currently evaluated as 50 percent disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


